Affirm in part; Reverse and Remand in part; Opinion Filed January 30, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-11-01718-CV

 WOODHAVEN PARTNERS, LTD., WH MANAGEMENT, INC., MARK JOHNS, PMR
    PARTNERS I, LTD., SUNETICS INTERNATIONAL, L.P. A/K/A SUNETICS
      INTERNATIONAL, INC., AND JCMJ VENTURES, L.L.C., Appellants
                                  V.
 SHAMOUN & NORMAN, L.L.P. F/K/A SHAMOUN, KLATSKY, NORMAN, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-00907-C

                                           OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Myers
       This is an appeal from a summary judgment granted in favor of appellee, Shamoun &

Norman, L.L.P. f/k/a Shamoun, Klatsky, Norman, against appellants, Woodhaven Partners, Ltd.,

WH Management, Inc., Mark Johns, PMR Partners I, Ltd., Sunetics International, L.P. a/k/a

Sunetics International, Inc., and JCMJ Ventures, L.L.C. In six issues, appellants argue the trial

court erred by (1) striking a summary judgment affidavit filed by appellant Mark Johns; (2)

granting appellee’s traditional motion for summary judgment; (3) granting appellee’s no-

evidence summary judgment motion; (4) overruling appellants’ objections to the summary

judgment affidavit filed by C. Gregory Shamoun; (5) finding Mark Johns jointly and severally

liable with Sunetics International, Inc.; and (6) finding that appellee did not prove it was entitled
to the damages and attorneys’ fees awarded by the trial court. We affirm the trial court’s

judgment in part, and reverse and remand for further proceedings.

                       BACKGROUND AND PROCEDURAL HISTORY

       This appeal arises from a lawsuit brought by appellee, a Dallas law firm, for non-payment

of various attorneys’ fees incurred during four legal matters. In April of 2007, appellee was

hired to represent appellant Sunetics International, Inc. (“Sunetics, Inc.,” unless otherwise

indicated), in a complex patent infringement case against Lexington Lasercomb I.P.A.G. and

Lexington International, L.L.C. (the “Sunetics litigation”). The agreement was signed by Mark

Johns, Sunetics, Inc.’s president and secretary. Also in April of 2007, appellee was hired to

represent appellant Woodhaven Partners, Ltd., in a real estate litigation and contract dispute

against Marlin Land Development, L.L.C. (the “Marlin litigation”). The agreement was signed

by Johns, the president of Woodhaven Partners. In August of 2007, appellants Woodhaven

Partners, Ltd., WH Management, Inc., PMR Partners I, Ltd., and Johns hired appellee to

represent them in litigation involving claims brought by Balch Springs Development II, L.P. (the

“Balch Springs litigation”). The agreement was signed by Johns as the authorized agent for

PMR Partners, Woodhaven, WH Management, and by Johns individually. The following April,

appellee was hired by Johns to represent him in proceedings involving the conservatorship of

Johns’s child (the “Johns custody litigation”).

       On February 10, 2010, appellee brought suit against Woodhaven Partners, Ltd., Mark

Johns, WH Management, Inc., PMR Partners I, Ltd., Sunetics International, L.P., Sunetics

International, Inc., and JCMJ Ventures, L.L.C. (collectively, “appellants”) asserting causes of

action for sworn account, breach of contract, and, alternatively, promissory estoppel and




                                                  –2–
quantum meruit, and fraud and fraud in the inducement, 1 based on appellants’ failure to pay

incurred attorneys’ fees pursuant to the retainer agreements. Appellants answered. Appellants

Mark Johns, Woodhaven Partners, Ltd., and WH Management counterclaimed against appellee

for breach of contract, negligence, negligent misrepresentation, fraud, violations of the Texas

Deceptive Trade Practices Act (DTPA), and breach of fiduciary duty, alleging that appellee

overcharged appellants for legal services:

               [Appellants] would show that [appellants] and [appellee] entered into an
       agreement whereby [appellee] agreed to provide legal services to [appellants] at a
       reasonable rate. Notwithstanding this agreement, [appellee] overcharged
       [appellants] for the legal services in issue, as the billings [appellants] received
       from [appellee] were not proper and were not accurate causing damages to
       [appellants] in excess of the minimum jurisdictional limits of this Court.

Appellants also alleged affirmative defenses of ratification, waiver, fraud, estoppel, laches,

unclean hands, set-off, prior material breach, and the economic loss rule.

       On October 4, 2010, appellee filed a traditional and no-evidence motion for partial

summary judgment. The summary judgment motion was supported, in part, by an affidavit from

C. Gregory Shamoun, appellee’s president and managing partner. After various pleadings were

supplemented and amended by the parties, appellants filed their response to the motion for

summary judgment and objected to Shamoun’s affidavit. Affidavits from Mark Johns and Janet

Randle, one of the attorneys of record for appellants, were included with appellants’ response to

appellee’s summary judgment motion.

       After another round of amended and supplemented pleadings, appellee filed, on April 19,

2011, an amended traditional and no-evidence motion for partial summary judgment. On May

11, 2011, along with their response to the amended motion for partial summary judgment,

appellants filed a “Supplement to All Existing Answers,” which purported to be a verified denial


       1
           The claims for fraud and fraudulent inducement were subsequently nonsuited.



                                                                  –3–
of appellee’s claim for suit on a sworn account. Appellee objected to and moved to strike Mark

Johns’s and Janet Randle’s affidavits.

         On June 2, 2011, the trial court granted, in part, appellee’s amended motion for partial

summary judgment. The trial court sustained appellee’s objections to Johns’s affidavit and

overruled its objections to Janet Randle’s affidavit.       The court then concluded that, given

deficiencies in appellee’s pleadings and proof, granting summary judgment against all appellants

would be reversible error. The trial court thus granted summary judgment as to all of appellee’s

claims against (1) Sunetics, Inc. for the Sunetics litigation, and all of its affirmative defenses and

counterclaims; (2) Woodhaven Partners for the Marlin litigation, and all of its affirmative

defenses and counterclaims; (3) Woodhaven Partners, WH Management, PMR Partners, and

Johns for the Balch Springs litigation, and all of their affirmative defenses and counterclaims;

and (4) Johns, individually, for the Johns custody litigation, and all of his affirmative defenses

and counterclaims. The trial court did not grant summary judgment against Johns for the

Sunetics litigation or against WH Management for the Marlin litigation. The trial court also

declined to award attorneys’ fees because it could not determine the appropriate amount of fees

to award, given that appellee’s “attorney’s fees affidavit involves fees against certain Defendants

against whom Judgment has not been achieved,” and that there was no “adequate segregation of

fees.”

         After supplementing its Fourth Amended Petition on June 30, 2011, appellee filed a

second summary judgment motion. The motion sought attorneys’ fees and to hold Johns jointly

and severally liable with Sunetics, Inc. for the Sunetics litigation, and WH Management jointly

and severally with Woodhaven for the Marlin litigation. It was supported by an affidavit filed by

Shamoun, along with numerous attached documents. Appellee also provided a segregation of its

attorneys’ fees in the Marlin and Sunetics litigation, supported by a second Shamoun affidavit.

                                                 –4–
In their response, appellants objected to Shamoun’s first affidavit and moved to strike certain

exhibits that accompanied the affidavit.

          In the final judgment signed on September 29, 2011, the trial court granted appellee’s

second motion for summary judgment in its entirety. The court struck one sentence of the

Shamoun affidavit, but overruled all of appellants’ other objections. The court’s final judgment

found, inter alia, (1) against Sunetics, Inc. and Mark Johns, jointly and severally, for $244,732.95

in actual damages based on the Sunetics litigation, and $53,207.17 in attorneys’ fees; (2) against

Woodhaven Partners and WH Management, jointly and severally, for $61,163.46 in actual

damages attributable to the Marlin litigation, and $18,853.30 in attorneys’ fees; (3) against

Woodhaven Partners, WH Management, PMR Partners, and Mark Johns, jointly and severally,

for $11,102.38 in actual damages based on the Balch Springs litigation, and $11,546.41 in

attorneys’ fees; and (4) against Mark Johns, individually, for $89,773.89 in actual damages

attributable to the Johns custody litigation, and $23,456.65 in attorneys’ fees. Appellants filed a

motion for new trial that was overruled by operation of law, followed by the instant notice of

appeal.

                                            DISCUSSION

                                     1. Affidavit of Mark Johns

          In their first issue, appellants argue that the trial court erred by striking the affidavit

testimony of Mark Johns because the testimony “was admissible under governing case law and

the applicable retainer agreements.”

                                             Background

          After appellee filed its traditional and no-evidence motion for summary judgment seeking

summary judgment as to its causes of action and appellants’ counterclaims, appellants’ response

included an affidavit from Mark Johns disputing the reasonableness and necessity of the

                                                 –5–
attorneys’ fees that are the subject of this lawsuit. Appellee moved to strike paragraphs 4, 8, 12,

and 16 of the Johns affidavit as it applied to the reasonableness and necessity of the attorneys’

fees and services.

       In each of the challenged paragraphs, Johns began by quoting the following language that

is found in all of the relevant retainer agreements between appellants and appellee:

       For purposes of this Engagement Letter, the Engagement means rendering of
       reasonable and necessary legal services including, without limitation, conducting
       a preliminary investigation; drafting documents, correspondence and pleadings;
       motion practice; conducting and defending discovery; attending mediation and
       trial; and drafting settlement documents. Reasonable and necessary legal services
       shall be those which [the client] and [appellee] decide are reasonable and
       necessary to perform the Engagement. . . [EMPHASIS ADDED].

Johns stated that he did “not agree that the invoices sent in this case to me by [appellee] were all

for reasonable and necessary legal services that were reasonable and necessary to perform the

Engagement.” He then noted that appellee “agreed that ‘Reasonable and necessary legal services

shall be those which Client and [appellee] decide are reasonable and necessary,’” and added that

he did “not agree that the services provided by [appellee] were reasonable and necessary to

perform the Engagement in this matter.” He reviewed individual invoices for various legal

services, after which he stated that the claims did “not reflect invoices for the legal services I

believe were all reasonable and necessary,” and that he did not believe all of the services for

which he was billed by appellee “were reasonable and necessary services as reflected above.”

       Appellee’s motion to strike argued that Johns is not an attorney and that his assertions

regarding the reasonableness and necessity of attorneys’ fees are not competent summary

judgment evidence. The trial court sustained appellee’s objections in its order partially granting

summary judgment, finding:

       Plaintiff’s Objections to the Johns Affidavit are SUSTAINED. Plaintiff is correct
       that Johns is not a competent or qualified witness to offer an expert opinion as to
       the reasonableness and necessity of attorney’s fees. In that respect, Plaintiff’s
       objection is SUSTAINED, and paragraphs 4, 8, 12, and 16 are struck as expert
                                                –6–
       opinion evidence if being offered by Defendants to prove Plaintiff’s attorneys[’]
       fees were not reasonable and necessary.

                                        Standard of Review

       Inclusion or exclusion of summary judgment evidence is a matter committed to the trial

court’s discretion. See United Blood Servs. v. Longoria, 938 S.W.2d 29, 30 (Tex. 1997); All Am.

Tel., Inc. v. USLD Commc’ns, Inc., 291 S.W.3d 518, 528 (Tex. App.––Ft. Worth 2009, pet.

denied).      We review a trial court’s ruling sustaining or overruling objections to summary

judgment evidence for an abuse of discretion. See All Am. Tel., 291 S.W.3d at 528; Bradford

Partners II, L.P. v. Fahning, 231 S.W.3d 513, 521 (Tex. App.––Dallas 2007, no pet.); Cantu v.

Horany, 195 S.W.3d 867, 871 (Tex. App.––Dallas 2006, no pet.). A trial court abuses its

discretion if its decision is arbitrary, unreasonable, and without reference to guiding principles.

See Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998). An appellate

court must uphold the trial court’s evidentiary ruling if there is any legitimate basis for the

ruling. Id.

                                             Analysis

       Appellants argue that the Texas Supreme Court’s decision in Anglo-Dutch Petroleum

Int’l v. Greenberg Peden, P.C., 352 S.W.3d 445 (Tex. 2011), combined with the above-noted

terms of the retainer agreements between appellants and appellee, gave Mark Johns the right to

testify as to his determination of the reasonableness and necessity of legal services. In particular,

appellants cite this portion of the Anglo-Dutch Petroleum opinion:

       Only reasonable clarity is required, not perfection; not every dispute over the
       contract’s meaning must be resolved against the lawyer. But the object is that the
       client be informed, and thus whether the lawyer has been reasonably clear must be
       determined from the client’s perspective. Accordingly, we agree with the
       Restatement (Third) of the Law Governing Lawyers that “[a] tribunal should
       construe a contract between client and lawyer as a reasonable person in the
       circumstances of the client would have construed it.”

Id. at 451 (quoting RESTATEMENT (THIRD) OF LAW GOVERNING LAWYERS, § 18(2)).

                                                –7–
       There are several problems with this argument. To begin with, the issue in Anglo-Dutch

Petroleum was whether the fee agreement letter that the client accepted was with the law firm of

Greenberg Peden, P.C., or with the individual attorney, when the letter was written on firm

letterhead and signed on behalf of the firm. Id. at 446. The dispute, in other words, was whether

the attorneys’ fee agreement was ambiguous. Id. The concept of viewing the agreement from

the client’s perspective, as applied, concerned whether the facts and circumstances viewed from

the client’s perspective indicated he was contracting with the firm and not the individual lawyer.

Id. at 449–453. In the present case, neither party below raised an issue of ambiguity that would

require the fee agreements to be construed or interpreted by the court. Appellants are arguing,

instead, that Johns’s lay testimony is admissible in order to contest the reasonableness and

necessity of the attorneys’ fees in the underlying litigation. No reasonable interpretation of

Anglo-Dutch Petroleum supports such an argument.

       Texas law is clear that “[t]he issue of reasonableness and necessity of attorney’s fees

requires expert testimony.” Twin City Fire Ins. Co. v. Vega–Garcia, 223 S.W.3d 762, 770–71

(Tex. App.––Dallas 2007, pet. denied); see also Phillips v. Phillips, 296 S.W.3d 656, 671 (Tex.

App.––El Paso 2009, pet. denied); Cantu v. Moore, 90 S.W.3d 821, 826 (Tex. App.––San

Antonio 2002, pet. denied); Woollett v. Matyastik, 23 S.W.3d 48, 53 (Tex. App.––Austin 2000,

pet. denied); Ogu v. C.I.A. Services, Inc., No. 01–09–01025–CV, 2011 WL 947008, at *3 (Tex.

App.––Houston [1st Dist.] Mar. 17, 2011, no pet.) (mem. op.); Horvath v. Hagey, No. 03–09–

00056–CV, 2011 WL 1744969, at *9 (Tex. App.––Austin, May 6, 2011, no pet.) (mem. op.). An

attorney testifies as to reasonableness; the testifying attorney must be designated as an expert

before he or she testifies. See Lesikar v. Rappeport, 33 S.W.3d 282, 308 (Tex. App.––Texarkana

2000, pet. denied); see also Nguyen Ngoc Giao v. Smith & Lamm, P.C., 714 S.W.2d 144, 148

(Tex. App.––Houston [14th Dist.] 1986, no writ) (“An affidavit by an attorney representing a

                                               –8–
party in a suit, concerning an award of attorney’s fees, whether in support of or in contradiction

of an amount claimed to be reasonable, is admissible in a summary judgment proceeding and is

considered expert testimony.”). As a result, lay witness testimony regarding the reasonableness

and necessity of attorneys’ fees is not competent, admissible summary judgment evidence. See,

e.g., Cantu, 90 S.W.3d at 826 (non-attorney testified as to appellate attorneys’ fees; such

testimony did not constitute expert testimony and award of appellate attorneys’ fees reversed on

appeal); Woollett, 23 S.W.3d at 53 (a “layman’s unsupported assertion regarding reasonableness

and necessity for attorney’s fees does not support the payment of attorney’s fees from the

estate”); Ogu, 2011 WL 947008, at *3 (because counter-defendants, neither of whom were

attorneys, did not designate themselves or qualify as experts on issues concerning attorneys’

fees, trial court properly restricted their testimony concerning reasonableness and necessity of

attorneys’ fees); Horvath, 2011 WL 1744969, at *9 (lay witness’s testimony as to what she paid

her attorney was insufficient to support attorneys’ fee award); In the Interest of L.L., No. 04–08–

00911–CV, 2010 WL 2403579, at *8 (Tex. App.––San Antonio June 16, 2010, no pet.) (mem.

op.) (party’s testimony regarding her attorney’s hourly rate and amount she had paid did not

constitute expert testimony and trial court erred in awarding attorney’s fees based on her

testimony).

       In his affidavit, Mark Johns purports to testify regarding the reasonableness and necessity

of attorneys’ fees and legal expenses in the underlying litigation. But Johns is not an attorney,

and he does not qualify as an expert on issues concerning attorneys’ fees. He offered conclusory

assertions without the support or analysis that must be performed by any witness testifying as to

the reasonableness and necessity of attorneys’ fees. Accordingly, because the testimony and

opinions proffered by Johns in paragraphs 4, 8, 12, and 16 of his affidavit are inadmissible and




                                               –9–
not competent summary judgment evidence, the trial court did not abuse its discretion by

sustaining appellee’s objections to Johns’s affidavit. We overrule appellants’ first issue.

        2. Appellee’s Amended Traditional Motion for Partial Summary Judgment

       In their second issue, appellants argue that the trial court erred by granting appellee’s

amended traditional motion for partial summary judgment because appellee did not prove it was

entitled to summary judgment as a matter of law, “given the questions of fact raised in Mark

Johns’s affidavit and Janet Randle’s affidavit as to [appellee’s] breach of contract on multiple

retainer agreements.”    Appellee responds that the traditional summary judgment should be

affirmed as to its claims against appellants because it proved there was no genuine issue of

material fact regarding its cause of action for suit on a sworn account––one of the grounds on

which it moved for traditional summary judgment.

                                       Standard of Review

       We review the trial court’s summary judgment de novo. Provident Life & Accident Ins.

Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). We apply the well-established standards for

reviewing summary judgments. See TEX. R. CIV. P. 166a(c), (i); Timpte Indus., Inc. v. Gish, 286
S.W.3d 306, 310–11 (Tex. 2009) (no-evidence summary judgment standard of review); Nixon v.

Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985) (traditional summary judgment

standard of review). A traditional motion for summary judgment must show there is no genuine

issue as to a specified material fact and, therefore, the moving party is entitled to judgment as a

matter of law. TEX. R. CIV. P. 166a(c). For a defendant to prevail on a traditional motion for

summary judgment, he must either disprove at least one element of the plaintiff's claim as a

matter of law, or conclusively establish all elements of an affirmative defense. Friendswood

Dev. Co. v. McDade & Co., 926 S.W.2d 280, 282 (Tex. 1996); Kalyanaram v. Univ. of Tex. Sys.,

230 S.W.3d 921, 925 (Tex. App.––Dallas 2007, pet. denied). If the movant meets its burden,

                                               –10–
then and only then must the non-movant respond and present evidence raising a fact issue. See

Rhone–Poulenc, Inc. v. Steel, 997 S.W.2d 217, 222–23 (Tex. 1999).

       When, as in this case, multiple grounds for summary judgment are raised and the trial

court does not specify the ground or grounds relied upon for its ruling, we will affirm the

summary judgment if any of the grounds advanced in the motion are meritorious. Carr v.

Brasher, 776 S.W.2d 567, 569 (Tex. 1989); Red Roof Inns, Inc. v. Murat Holdings, L.L.C., 223
S.W.3d 676, 684 (Tex. App.––Dallas 2007, pet. denied). The appealing party must show that

none of the proposed grounds is sufficient to support the judgment. See Star-Telegram, Inc. v.

Doe, 915 S.W.2d 471, 473 (Tex. 1995); Jones v. Hyman, 107 S.W.3d 830, 832 (Tex. App.––

Dallas 2003, no pet.).   If an appellant does not challenge each possible ground on which

summary judgment could have been granted, we must uphold the summary judgment on the

unchallenged ground. See, e.g., Carter v. PeopleAnswers, Inc., 312 S.W.3d 308, 311 (Tex. App.

––Dallas 2010, no pet.); Jarvis v. Rocanville Corp., 298 S.W.3d 305, 313 (Tex. App.––Dallas

2009, pet. denied).

                               Appellee’s Sworn Account Claim

       In support of count one of its fourth amended petition that alleged suit on a sworn

account against appellants, including Mark Johns, based on the unpaid legal fees and expenses,

appellee filed a sworn account affidavit and verification from C. Gregory Shamoun, appellee’s

president and managing partner. Shamoun declared that, after “[a]ll just and lawful offsets,

payments and credits” were applied, appellee was owed $244,732.95 on the account for the

Sunetics litigation; $61,163.46 for the Marlin litigation; $11,102.38 for the Balch Springs

litigation; and $89,773.89 for the Johns custody litigation. Shamoun further declared that he had

personal knowledge of all the facts set forth in the petition and verification, that the facts

contained “therein and herein” were true and correct, and that the claims asserted were for work

                                              –11–
performed and were “just and true.” Attached to the affidavit are copies of lengthy billing

invoices from appellee that are itemized according to the date of each charge, the initials of the

individual (identified as “Staff”) who performed the service, a brief description of the work

performed, 2 the hours billed, the billing rate, and the charges.

                                                        Appellants’ Response

           Along with their response to appellee’s amended motion for partial summary judgment,

appellants filed “Defendants’ Supplement to All Existing Answers,” which denied that appellants

are “indebted for the amount alleged in Plaintiff’s Fourth Amended Petition pursuant to Rules

93(10) and 185 of the Texas Rules of Civil Procedure.” Appellants quoted rules 93(10) and 185,

after which they denied “the sworn account made the basis of Plaintiff’s Fourth Amended

Petition pursuant to Rules 93(10) and 185 of the Texas Rules of Civil Procedure.” Appellants

then quoted rules 93(10) and 185 a second time. Appellants also supplied a “verification” from

Mark Johns which stated “that he has read the DEFENDANTS’ SUPPLEMENT TO ALL

EXISTING ANSWERS; and that the allegations contained in Paragraphs II and III are within his

personal knowledge and true and correct.”

                                                            Applicable Law

           Rule 185 of the Texas Rules of Civil Procedure sets out the criteria for a suit on an

account and provides that an open account includes “any claim . . . for personal service

rendered.” See TEX. R. CIV. P. 185. The cause of action must be supported by the affidavit of

the party, his agent or attorney “taken before some officer authorized to administer oaths, to the

effect that such claim is, within the knowledge of affiant, just and true, that it is due, and that all

just and lawful offsets, payments and credits have been allowed.” Id.; Panditi v. Apostle, 180


           2
             As with the other revised billing invoices in this record, the descriptions in these line items are heavily redacted or “blacked out”
save for a few words generally describing the activity being performed––with the specific nature of the work performed being redacted.



                                                                     –12–
S.W.3d 924, 926 (Tex. App.––Dallas 2006, no pet.); see also Brumley v. Image Cleaners &

Laundry, Inc., No. 05–05–01478–CV, 2006 WL 1727753, at *2 (Tex. App.––Dallas June 26,

2006, no pet.) (mem. op.).

       The rule “is a rule of procedure regarding the evidence necessary to establish a prima

facie right of recovery.” Panditi, 180 S.W.3d at 926. An open account “on which a systematic

record has been kept and is supported by an affidavit” is prima facie evidence of a claim. Id. A

plaintiff claiming a suit on a sworn account is not required to formally introduce the account as

evidence of the debt. Brown Found. Repair & Consulting, Inc. v. Friendly Chevrolet Co., 715
S.W.2d 115, 116 (Tex. App.––Dallas 1986, writ ref’d n.r.e.). This evidentiary presumption can

be destroyed, however, and the plaintiff forced to introduce proof of its claim, when a defendant

files a sworn denial of the plaintiff’s account supported by an affidavit denying the account as

required by rule 93(10). Powers v. Adams, 2 S.W.3d 496, 498 (Tex. App.––Houston [14th Dist.]

1999, no pet.) (citing Roberts Express, Inc. v. Expert Transp., Inc., 842 S.W.2d 766, 770 (Tex.

App.––Dallas 1992, no writ)); see TEX. R. CIV. P. 93(10). In the absence of a sworn denial

meeting the requirements of the rule, the account is received as prima facie evidence against the

party. Vance v. Holloway, 689 S.W.2d 403, 404 (Tex. 1985).

        “An opponent that does not properly file a written denial under oath will not be

permitted to dispute the receipt of the services or the correctness of the charges” Andrews v. E.

Tex. Med. Ctr.-Athens, 885 S.W.2d 264, 267 (Tex. App.—Tyler 1994, no writ); see also

Huddleston v. Case Power & Equip. Co., 748 S.W.2d 102, 103–04 (Tex. App.—Dallas 1988, no

writ); Hinojosa Auto Body & Paint, Inc. v. Finishmaster, Inc., No. 03–08–00361–CV, 2008 WL
5210871, at *5 (Tex. App.—Austin, Dec. 12, 2008, no pet.) (mem. op.). Hence, he may not

“dispute the receipt of the items or services, or the correctness of the stated charges.” See Rizk v.

Fin. Guardian Ins. Agency, Inc., 584 S.W.2d 860, 862 (Tex. 1979).

                                               –13–
       A sworn general denial does not constitute a denial of the account and is insufficient to

remove the evidentiary presumption created by a properly worded and verified suit on an

account. See Panditi, 180 S.W.3d at 927; Andrews, 885 S.W.2d at 267; Martinez v. Rio Grande

Steel, Ltd., No. 13–06–00097–CV, 2008 WL 668232, at *3 (Tex. App.—Corpus Christi Mar. 13,

2008, no pet.) (mem. op.); Chang Shun Chu v. Everbeauty, Inc., No. 05–10–01268–CV, 2011
WL 5926691, at *1 (Tex. App.––Dallas Nov. 22, 2011, no pet.) (mem. op.). The defendant’s

written denial must state more than a broad generalization that he “specifically denies” the sworn

account allegations; instead, the verified affidavit must address the facts on which the defendant

intends to rebut the plaintiff’s affidavit. Andrews, 885 S.W.2d at 268; Martinez, 2008 WL
668232, at *3.

       In Andrews v. East Texas Medical Center, which is cited by appellee, the defendant

swore under oath that the sworn account “was not true in whole or in part.” 885 S.W.2d at 265.

The court of appeals found that this answer, “although verified, is no more than a verified

general denial,” and thus insufficient. Id. at 268. The court noted that “the purpose of a verified

specific denial is to point out the manner in which the plaintiff’s allegations within the petition

are not true. Otherwise neither the court nor the opposing party is apprised of the fact issue that

necessitates further litigation.” Id. at 267. Because the defendant’s answer “fail[ed] to address

the facts on which he intend[ed] to rebut the plaintiff’s affidavit,” the court concluded it did not

comply with rules 185 and 93(10), and, therefore, could not defeat summary judgment. Id. at

268.

                                             Analysis

       Relying in part on Andrews, appellee argues that appellants’ “Supplement to All Existing

Answers,” though verified, was nothing more than a “sworn general denial” and that appellants




                                               –14–
failed to meet the requirements of the rules of civil procedure. 3 Although they broadly challenge

appellee’s traditional summary judgment motion, appellants do not challenge all possible

grounds on which summary judgment could have been granted. In particular, appellants do not

address appellee’s sworn account claim––no argument, analysis, citation to legal authority, or

reference to the lengthy summary judgment record. 4 See TEX. R. APP. P. 38.1(i) (requiring an

appellant’s brief to contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and the record); Staton Holdings, Inc. v. Tatum L.L.C., 345
S.W.3d 729, 733 (Tex. App.––Dallas 2011, pet. denied); Jarvis, 298 S.W.3d at 313–14; see also

Haidar v. Nortex Found. Designs, Inc., 239 S.W.3d 924, 927 (Tex. App.––Dallas 2007, no pet.);

Scheler v. Smith, No. 05–08–01439–CV, 2010 WL 2978333, at *2 (Tex. App.––Dallas July 30,

2010, no pet.) (mem. op.). An appellant cannot negate all possible grounds upon which a

summary judgment could have been granted merely by declaring that the appeal is intended to

challenge all possible grounds. See Jarvis, 298 S.W.3d at 313 n.8. The appellant “must also

provide appropriate arguments within that issue negating all possible grounds upon which

summary judgment could have been granted.” See id. Appellants have not done this. Because

they failed to challenge appellee’s suit on a sworn account claim on appeal, we could affirm the

trial court’s traditional summary judgment in appellee’s favor on that basis alone. See Staton,
345 S.W.3d at 733; Jarvis, 298 S.W.3d at 314.

           Nevertheless, we note that appellee’s sworn account affidavit attached to its petition

contains all of the necessary elements. See TEX. R. CIV. P. 185. The attached account invoices


           3
               In its amended traditional and no-evidence motion for partial summary judgment, appellee argued that because appellants failed to
file a sufficient verified denial in compliance with rules 185 and 93(10), and did not sufficiently deny the accounts on which the sworn account
claim was filed, there was no genuine issue of material fact regarding the suit on a sworn account claim. This motion was actually filed several
weeks before appellants’ “Supplement to All Existing Answers,” but there is no question that the sufficiency of appellants’ verified denial was
before the trial court. Appellants’ counsel acknowledged during oral argument that appellee challenged the sufficiency of the verified denial in
the trial court.

           4
               The three-volume electronic clerk’s record filed in this case includes over 3,000 pages.



                                                                        –15–
include information reflecting the date of each charge, initials of the individual who performed

the service, a brief description of the work performed, hours billed, the billing rate, and the

specific charges. Thus, appellee’s verified pleading was prima facie proof of appellants’ debts.

Appellants’ broad, generalized denial, proffered as a “verified denial,” did not constitute a proper

denial of the sworn account. It was, at most, a verified general denial, which is insufficient to

rebut the evidentiary effect of appellee’s sworn account pleadings and put appellee to its proof.

       Additionally, “even when a defendant verifies its sworn denial to a suit on a sworn

account, a plaintiff may properly obtain summary judgment on its sworn account by filing ‘legal

and competent summary judgment evidence establishing the validity of its claim as a matter of

law.’” Andy’s Sunmart # 352, Inc. v. Reliant Energy Retail Services, L.L.C., No. 01–08–00890–

CV, 2009 WL 3673093, at *3 (Tex. App.––Houston [1st Dist.], Nov. 5, 2009, no pet.) (mem.

op.) (quoting PennWell Corp. v. Ken Assocs. Inc., 123 S.W.3d 756, 765 (Tex. App.––Houston

[14th Dist.) 2003, pet denied)); see also Prompt Prof’l Real Estate, Inc. v. RSC Equip. Rental,

Inc., 05–08–00398–CV, 2009 WL 1211810, at *2 (Tex. App.––Dallas May 5, 2009, no pet.)

(mem. op.) (citing PennWell, 123 S.W.3d at 765).           Appellee did not move for summary

judgment solely on the pleadings; it also moved for summary judgment on the grounds it had

proven its entitlement to judgment as a matter of law based on the summary judgment evidence.

As part of its amended partial summary judgment motion, appellee included an affidavit from

Shamoun stating that the firm was hired to represent various appellants on several legal matters,

“including a custody dispute, real estate and contract disputes, and a complex patent

infringement case,” and that Mark Johns was appellee’s “primary contact and the corporate

representative of each of the entity Defendants, with whom [appellee] dealt relative to the

underlying litigation matters.” Shamoun declared that, exclusive of interest, a total principal

balance of $244,732.95 was due and payable for legal services furnished “to and for the Sunetics

                                               –16–
Defendants”; $61,163.46 for legal services furnished “to and for the Marlin Defendants”;

$11,102.38 for legal services furnished “to and for the Balch Springs Defendants”; and

$89,773.89 for legal services furnished “to and for Johns.” The affidavit further stated that

appellee provided the “Sunetics Defendants,” “Marlin Defendants, “Balch Springs Defendants”

and Johns with “regular statements of account” that set forth the “time and expenses incurred in

rendering legal services” and that, on several occasions, it made demand on appellants for

payment on the outstanding balances due on these accounts, but appellants “failed and refused to

pay.” “All lawful offsets, payments and credits have been applied” to the accounts, and they

remain unpaid. Appended to the affidavit were, according to the affidavit, “original or exact

duplicates of the original” billing invoices. 5

             In their response, apart from proclaiming that their verified denial was sufficient to defeat

appellee’s sworn account claim, appellants cited no competent summary judgment evidence in

response to appellee’s summary judgment evidence in support of its sworn account claim. See

Bich Ngoc Nguyen v. AllState Ins. Co., 404 S.W.3d 770, 776 (Tex. App.––Dallas 2013, pet.

denied) (nonmovant must refer specifically to evidence it claims raises a genuine issue of

material fact). Even if we assume appellants’ purported sworn denial of the accounts was

sufficient to force appellee to put on proof of its claims, it did not raise an issue of fact. See

United Bus. Machs. v. Entm’t Mktg., Inc., 792 S.W.2d 262, 264 (Tex. App.––Houston [1st Dist.]

1990, no writ) (buyer’s sworn denial, while destroying evidentiary effect of account and forcing

seller to put on proof, did not constitute any evidence in opposition to seller’s subsequent

summary judgment motion because pleadings are not summary judgment evidence). Therefore,

appellants failed to raise an issue of fact to defeat summary judgment, and the trial court properly



             5
                 The invoices are redacted or “blacked out,” as noted earlier, to omit information regarding the specific nature of the work that was
performed.


                                                                        –17–
granted summary judgment, on appellee’s sworn account claim. We overrule appellants’ second

issue.

         3. Appellee’s Amended No-Evidence Motion for Partial Summary Judgment

         In their third issue, appellants contend the trial court erred by granting appellee’s no-

evidence motion for summary judgment as to appellants’ counterclaims for breach of contract,

negligence, negligent misrepresentation, fraud, DTPA, and breach of fiduciary duty, “given the

evidence presented by affidavit testimony of Mark Johns and Janet Randle.”

                                       Standard of Review

         A no-evidence motion for summary judgment under rule 166a(i) must challenge specific

elements of the opponent’s claim or defense on which the opponent will have the burden of proof

at trial. TEX. R. CIV. P. 166a(i). The opponent must then present summary judgment evidence

raising a genuine issue of material fact to support the challenged elements. Id. A genuine issue

of material fact exists if the non-movant produces more than a scintilla of evidence supporting

the existence of the challenged element. Fort Worth Osteopathic Hosp., Inc. v. Reese, 148
S.W.3d 94, 99 (Tex. 2004).

                 Challenge to Damages Element for Each of the Counterclaims

         In its amended traditional and no-evidence motion for partial summary judgment,

appellee argued, in part, that appellants’ counterclaims failed as a matter of law because there

was no evidence of recoverable damages for any of the counterclaims apart from attorneys’ fees,

which are not recoverable as damages in and of themselves. In particular, appellee cited excerpts

from Mark Johns’s deposition to argue that the only evidence of actual damages showed

appellants’ damages were based on attorneys’ fees, court costs, time, and effort spent defending

against appellee’s claims:




                                               –18–
       Q. [APPELLEE’S TRIAL COUNSEL:] But the damages that you are––Sunetics
       is claiming that my firm caused, is the attorney’s fees that you’re having Sunetics
       is having to pay, correct?

       A. [JOHNS:] Attorney’s fees, time, and effort.

       ****

       Q. [APPELLEE’S TRIAL COUNSEL:] The damages you’ve incurred include
       attorney’s fees and court costs; is that fair?

       A. [JOHNS:] Yes, sir.

       Q. They also include time spent; is that right?

       A. Yes, sir.

In their response to the amended motion for partial summary judgment, appellants asserted:

       Defendants argue herein that the motions should be denied on the grounds that
       Plaintiff has not met its burden of establishing, as a matter of law, that they are
       entitled to prevail on summary judgment, as questions of material fact as to: (1)
       which parties were signatories to the contracts in question; and (2) which, if any,
       party breached the agreement first; and (3) the amount of monies, if any, owed.

They also argued:

       There are genuine issues of material fact as to whether the Plaintiff breached the
       agreement by failing to submit invoices to each Defendant timely, whether those
       invoices reflected the reasonable services decided on by both Defendant and
       Plaintiff as required by each agreement, whether the Defendants being sued on
       said agreement were in fact parties to the agreement, and whether the Plaintiff
       who signed the agreement is in fact the same plaintiff in this action, or has the
       same rights as the Plaintiff who signed the agreements in question.

Appellants, however, did not address appellee’s contentions regarding damages or attempt to

substantiate the “actual damages” elements of their counterclaims, and on appeal they fail to

point to any damages they suffered as a result of appellee’s conduct––apart from the incurring of

attorneys’ fees and legal expenses.

                         Attorneys’ Fees Not Recoverable as Damages

       Texas law distinguishes between the recovery of attorneys’ fees as actual damages and

recovery of attorneys’ fees incident to the recovery of other actual damages. Worldwide Asset


                                              –19–
Purchasing, L.L.C. v. Rent–a–Center East, Inc., 290 S.W.3d 554, 570 (Tex. App.––Dallas 2009,

no pet.). A party may recover attorneys’ fees only as provided by contract or statute. Id.;

Burnside Air Conditioning & Heating, Inc. v. T.S. Young Corp., 113 S.W.3d 889, 898 (Tex.

App.––Dallas 2003, no pet.). As a general rule, attorneys’ fees are not recoverable as damages

in and of themselves. See, e.g., Tana Oil & Gas Corp. v. McCall, 104 S.W.3d 80, 82 (Tex.

2003); Imagine Automotive Group, Inc. v. Boardwalk Motor Cars, L.L.C., 356 S.W.3d 716, 718

(Tex. App.––Dallas 2011, no pet.); Haden v. David J. Sacks, P.C., 332 S.W.3d 503, 521 (Tex.

App.––Houston [1st Dist.] 2009, pet. denied); Worldwide Asset Purchasing, 290 S.W.3d at 570;

see also Quest Communications Int’l, Inc. v. AT & T Corp., 114 S.W.3d 15, 35–36 (Tex. App.––

Austin 2003) (damages measured by plaintiff’s attorneys’ fees recoverable only under certain

exceptions not implicated here), rev’d in part on other grounds, 167 S.W.3d 324 (Tex. 2005)

(per curiam).

       A party relying on assertions of non-recoverable damages alone, such as attorneys’ fees

and expenses sustained in defending a lawsuit and prosecuting a counterclaim, has presented a

legal barrier to any recovery. See Tana, 104 S.W.3d at 82 (damages described in terms of “value

of time spent” and “costs incurred” in defending lawsuit were non-recoverable, even if party

seeking such damages could have proven all other elements of claim for tortious interference);

Eberts v. Businesspeople Personnel Servs., Inc., 620 S.W.2d 861, 863 (Tex. Civ. App.––Dallas

1981, no writ) (“[e]xpenses of litigation are not recoverable as damages unless expressly

provided by statute or contract,” and “[t]his rule applies to a litigant’s loss of time”); Phillips v.

Latham, 523 S.W.2d 19, 27 (Tex. Civ. App.––Dallas 1975, writ ref’d n.r.e.) (“the only time lost

from work by either of the plaintiffs . . . was time lost because of the pendency of the lawsuit,

such as that required for depositions and attendance at the two trials in this case. This loss is an

expense of litigation. We know of no authority supporting recovery of actual damages for such a

                                                –20–
loss . . . .”); see also Haden v. David J. Sacks, P.C., 222 S.W.3d 580, 597 (Tex. App.––Houston

[1st Dist.] 2007 (op. on reh’g), rev’d on other grounds, 266 S.W.3d 447 (Tex. 2008) (per

curiam). This is true even if all other elements of the party’s claim are proven. See Tana, 104
S.W.3d at 82; Consumer Portfolio Servs, Inc. v. Obregon, No. 13–09–00548–CV, 2010 WL
4361765, at *9 (Tex. App.––Corpus Christi Nov. 4, 2010, no pet.) (mem. op.).

                                       Breach of Contract

       To recover on any of their counterclaims––breach of contract, negligence, negligent

misrepresentation, fraud, DTPA, and breach of fiduciary duty––appellants had to establish

damages, among other elements. Beginning with breach of contract, the elements of a breach of

contract claim are (1) the existence of a valid contract; (2) performance or tendered performance

by the plaintiff; (3) breach of the contract by the defendant; and (4) damages to the plaintiff

resulting from that breach. Haden, 332 S.W.3d at 521–22 (quoting Wright v. Christian & Smith,

950 S.W.2d 411, 412 (Tex. App.––Houston [1st Dist.] 1997, no writ)); see also Domingo v.

Mitchell, 257 S.W.3d 34, 39 (Tex. App.––Amarillo 2008, pet. denied). A party may recover

attorneys’ fees in a breach of contract claim without an agreement providing for them if the party

claiming the fees (1) prevails on its breach of contract claim and (2) recovers damages. See TEX.

CIV. PRAC. & REM. CODE ANN. § 38.002; Haden, 332 S.W.3d at 522.

                          Negligence and Negligent Misrepresentation

       A negligence claim against an attorney requires proof that (1) the attorney owed the

plaintiff a duty; (2) the attorney’s negligent act or omission breached that duty; (2) the breach

proximately caused the plaintiff’s injury, and (4) the plaintiff suffered damages. See Akin,

Gump, Strauss, Hauer & Feld. L.L.P. v. Nat’l Dev. & Research Corp., 299 S.W.3d 106, 112

(Tex. 2009).    The elements of negligent misrepresentation are:        (1) a defendant provided

information in the course of his business, or in a transaction in which he had a pecuniary interest;

                                               –21–
(2) the information supplied was false; (3) the defendant did not exercise reasonable care or

competence in obtaining or communicating the information; (4) the plaintiff justifiably relied on

the information; and (5) the plaintiff suffered damages proximately caused by the reliance.

Larsen v. Carlene Langford & Assocs., 41 S.W.3d 245, 249–50 (Tex. App.––Waco 2001, pet.

denied); see McCamish, Martin, Brown & Loeffler v. F.E. Appling Interests, 991 S.W.2d 787,

791 (Tex. 1999).

                         Fraud, DTPA, and Breach of Fiduciary Duty

       To establish a claim for fraud, the proof must establish a material misrepresentation,

which was false, and which was either known to be false when made or was asserted without

knowledge of the truth, which was intended to be acted upon, which was relied upon, and which

caused injury. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990). Attorneys’ fees

are not recoverable as actual damages in fraud cases. Haden, 332 S.W.3d at 519.

       To establish a claim for violations of the DTPA, a plaintiff must show he sustained

damages. See TEX. BUS. & COM. CODE ANN. § 17.50(a) (requiring that defendant’s act constitute

a producing cause of economic or mental anguish damages); Latham v. Castillo, 972 S.W.2d 66,

69 (Tex. 1998) (stating elements of claim for unconscionable conduct recovery under DTPA,

including damages pursuant to section 17.50(a)); see also Haden, 332 S.W.3d at 519. “In a

DTPA claim, ‘[w]ithout an actual-damages recovery, a party is not entitled to an attorney’s fee

recovery.’” Haden, 332 S.W.3d at 519 (quoting Gulf States Util. v. Low, 79 S.W.3d 561, 567

(Tex. 2002)).

       To    recover   for   breach   of   a   fiduciary   duty,   the   evidence   must   show

the existence of a fiduciary duty, breach of the duty, causation, and damages. Id. (quoting

Abetter Trucking Co. v. Arizpe, 113 S.W.3d 503, 508 (Tex. App.––Houston [1st Dist.] 2003, no

pet.)). Clients who sue their attorney for breach of fiduciary duty “need not prove actual

                                               –22–
damages in order to obtain forfeiture of an attorney’s fees for the attorney’s breach of fiduciary

duty to the client.” Burrow v. Arce, 997 S.W.2d 229, 240 (Tex. 1999); see also Haden, 332
S.W.3d at 520. This exception arises when the complaining party seeks forfeiture of fees paid to

counsel who breaches a fiduciary duty. Haden, 222 S.W.3d at 596 n.13. In that instance, the

complaining party need not produce evidence of actual damages. See id. But appellants did not

assert this type of damages in their pleadings or in their response to the amended motion for

partial summary judgment. See Burrow, 997 S.W.2d at 240; Bailey v. Gallagher, 348 S.W.3d
322, 325 n.2 (Tex. App.––Dallas 2011, pet. denied); Si Kyu Kim v. Harstan, Ltd., 286 S.W.3d
629, 635 n.1 (Tex. App.––El Paso 2009, pet. denied); Longaker v. Evans, 32 S.W.3d 725, 733

n.2 (Tex. App.––San Antonio 2000, pet. withdrawn). Consequently, the exception does not

apply in this case.

                                            Analysis

       Appellee contends that the record in this case does not contain any competent summary

judgment evidence that appellants incurred or would incur recoverable damages for any of their

counterclaims. In their brief, appellants argue that the Mark Johns and Janet Randle affidavits––

cited in their third issue––raise an issue of fact as to whether appellee breached the retainer

agreements, and/or its duty to keep appellants informed, thereby precluding, at a minimum,

summary judgment on appellants’ breach of contract counterclaim.          But appellants do not

support their assertion with any substantive argument, analysis, citation to legal authority, or

reference to the summary judgment record. See TEX. R. APP. P. 38.1(i); In re Estate of Miller,

243 S.W.3d 831, 840 (Tex. App.––Dallas 2008, no pet.) (issue waived because appellant did not

analyze legal authority and made “no suggested application of it to the facts”); In re B.A.B., 124
S.W.3d 417, 420 (Tex. App.––Dallas 2004, no pet.) (“failure to adequately brief an issue, either

by failing to specifically argue and analyze one’s position or provide authorities and record

                                              –23–
citations, waives any error on appeal”); see also Haidar, 239 S.W.3d at 927; Scheler, 2010 WL
2978333, at *2. Issues raised on appeal, but not briefed, are waived. See, e.g., Haidar, 239
S.W.3d at 927.

           Furthermore, assuming appellants’ argument was not waived, the summary judgment

evidence in this case shows that the only damages stated by appellants consist of legal fees and

expenses they incurred in defending against this lawsuit brought by appellee and in prosecuting

their counterclaims.              Well-settled law recognizes that attorneys’ fees and expenses are not

recoverable as damages in and of themselves. See, e.g., Tana, 104 S.W.3d at 82; Haden, 332
S.W.3d at 521. Additionally, appellants did not seek the forfeiture of paid attorneys’ fees as

damages or establish any other type of compensable damages for their breach of fiduciary duty

counterclaim. See Burrow, 997 S.W.2d at 240. For these reasons, we conclude the trial court

properly granted no-evidence summary judgment in appellee’s favor based on the absence of a

genuine issue of material fact regarding the damages element of appellants’ counterclaims. See

W. Invs. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005) (we will affirm summary judgment if any of

the grounds alleged in the summary judgment motion are meritorious). We overrule appellants’

third issue. 6

                                            4. Affidavit of C. Gregory Shamoun

           In their fourth issue, appellants argue that the trial court erred by overruling appellants’

objection to the affidavit of C. Gregory Shamoun and accompanying exhibits, and subsequently

allowing into evidence “hearsay and inadmissible redacted entries of attorney billings from

which no evidence of work was able to be determined for purposes of reasonableness of services

to support [appellee’s] traditional summary judgment.” Appellants specifically challenge the

           6
              The trial court also granted summary judgment for appellee on appellants’ affirmative defenses of ratification, waiver, fraud,
estoppel, laches, unclean hands, set off, prior material breach, and the economic loss rule. Appellants do not raise any of these issues on appeal.
Accordingly, we do not address them. See TEX. R. APP. P. 38.1(i).



                                                                     –24–
following documents attached to Shamoun’s affidavit: (1) redacted invoices for legal services

and (2) information obtained over the internet from the Texas Secretary of State and Nevada

Secretary of State websites.

                                                                Background

           The trial court initially granted appellee’s amended motion for partial summary judgment

on all of appellee’s causes of action, and ruled against appellants on their affirmative defenses

and counterclaims. The trial court, however, did not grant summary judgment in its entirety

against all appellants, nor did it award attorneys’ fees. Appellee then filed a second motion for

partial summary judgment arguing that Johns should be held individually liable under Texas law

for the unpaid legal services and costs associated with the Sunetics litigation, and that WH

Management should be jointly and severally liable as a general partner of Woodhaven, against

whom summary judgment had already been granted, for the unpaid legal services and costs

associated with the Marlin litigation. The second summary judgment motion also segregated

appellee’s section 38.001 attorneys’ fees for the current lawsuit.

           Appellee’s second partial summary judgment motion included two additional affidavits

from Shamoun––attached to the motion as exhibits “A” and “4.” Only one of these affidavits,

exhibit A, is challenged on appeal. 7 In the exhibit A affidavit, after stating he had “personal

knowledge of all facts set forth herein,” Shamoun attested that he was the firm’s president and

managing partner and had care, custody, and control of the documents attached to the affidavit,

which he alleged were “the original or exact duplicates of the original.” 8 Those documents


           7
              When they objected to Shamoun’s affidavit in the trial court, appellants did not specify whether they were objecting to the exhibit A
affidavit, the exhibit 4 affidavit, or both. On appeal, however, appellants limit the discussion in their brief to the exhibit A affidavit and
accompanying documents. They do not challenge the other Shamoun affidavit, exhibit 4, which is discussed in part six of this opinion.
Consequently, to the extent appellants are contending they objected in the trial court to the exhibit 4 affidavit, and that the trial court erred by
overruling those objections, that issue has been waived for inadequate briefing. See TEX. R. APP. P. 38.1(i).

           8
               Paragraph 2 of the affidavit reads as follows:



                                                                      –25–
included lengthy attorneys’ fee invoices and billing statements for the Sunetics and Marlin

litigation, attached to the affidavit as exhibits A-2, A-3, A-5, and A-6. Exhibit A-2 contained

two revised invoices totaling $244,732.95 in unpaid bills for legal services provided to Sunetics,

Inc.––charges that Shamoun stated were attributable to the Sunetics litigation. Exhibit A-5

contained a revised invoice for $61,163.46 in unpaid charges for legal services provided to

Woodhaven Partners and WH Management––charges that Shamoun attested were attributable to

the Marlin litigation. Each invoice was itemized according to the date of the charge, a brief

description of the charge, the billable hours, the billing rate, and the specific charge. As with the

invoices that accompanied appellee’s verified petition, the descriptions in these documents of the

work performed were redacted or “blacked out” save for a few words describing the activity

being performed, e.g. “draft and revise,” “review,” “teleconference,” “research,” “copying,”

“filing,” etc., with the specific nature of the work performed being redacted. Exhibits A-3 and

A-6 contained, among other documents, unrevised invoices for the Sunetics and Marlin

litigation; the descriptions in these documents of the work performed were entirely redacted.

       Also attached to Shamoun’s exhibit A affidavit, as exhibits A-10, A-11, and A-12, were

documents obtained over the internet from the websites for the Texas Secretary of State and the

Nevada Secretary of State. These documents were offered in support of appellee’s argument that

Johns should be held individually liable under section 171.255 of the Texas Tax Code, which

imposes a corporation’s liability on the corporation’s directors and officers during a period of

forfeiture of corporate privileges and for failing to file franchise reports. See TEX. TAX CODE


       I have been and am the president of the managing partner of Shamoun & Norman, LLP f/k/a Shamoun Klatsky Norman
       (“S&N”), Plaintiff in the above-styled suit. I have care, custody, and control of records concerning the accounts of each of
       the various Defendants in the above-styled and numbered cause. Attached hereto are 221 pages of records from S&N.
       These said 221 pages of records are kept by S&N in the regular course of business, and it was the regular course of
       business of S&N for an employee or representative of S&N, with knowledge of the act, event, condition, opinion, or
       diagnosis, recorded to make the record or to transmit information thereof to be included in such record; and the record was
       made at or near the time or reasonably soon thereafter. The records attached hereto are the original or exact duplicates of
       the original.



                                                                 –26–
ANN. § 171.255. Appellee argued that, based on this statute, Johns should be held individually

liable for the unpaid legal fees and costs associated with the Sunetics litigation. The last two

paragraphs of the affidavit, which discuss the Secretary of State documents, assert that appellee

used public information obtained only and directly from the Texas Secretary of State and Nevada

Secretary of State websites and online record repositories, and that this information was retrieved

by “competent computer operators who followed careful procedures by printing” the images of

the websites directly to a printer.

                                      Appellants’ Objections

        In their “Objection to Affidavit of C. Gregory Shamoun and Accompanying Exhibits,”

part of appellants’ response to appellee’s second motion for partial summary judgment, they

brought the following objections:

                Defendants object to the Affidavit of C. Gregory Shamoun because Mr.
        Shamoun does not establish a foundation for testifying as to the work performed.
        He merely states that he is the managing partner of the firm in question but has no
        testimony regarding his work with the client during the period in question. In
        addition, Plaintiff objects to the legal conclusions regarding “jointly and
        severally” as there is no such language in the contract, and Mr. Shamoun is
        testifying as to legal conclusions that are contradicted by the express language of
        the contract. As such, his affidavit lacks the proper foundation to testify as to the
        reasonableness and necessity of the work provided, and as to any intent on the
        part of any defendant to be jointly and severally liable for any work. The
        contracts at issue speak for themselves, and Plaintiff objects to the “parole”
        evidence Mr. Shamoun attempts to proffer in his affidavit.

Appellants also objected to exhibits A-2, A-3, A-5, and A-6 and moved to strike them because

they were “redacted,” thus making the exhibits “void of any content and insufficient to establish

the reasonableness of any work or time worked.”

        On appeal, appellants contend Shamoun’s affidavit “did not lay a proper foundation for

Mr. Shamoun to authenticate the exhibits that were attached.” They argue Shamoun was “an

interested witness” and that his testimony “was of such a nature that it could not be readily

contradicted if untrue, given the redacted state of the billing.”        Appellants further argue
                                               –27–
Shamoun’s affidavit was “self-serving” because “[h]is testimony is based upon redacted billing

entries. . . that were impossible for the Court to read much less evaluate.” Appellants also take

issue with Shamoun’s assertion that the billing records attached to the affidavit are “the original

or exact duplicates of the original.” Appellants claim the documents “do not reflect the legal

services, as they are completely redacted.” 9

           When appellants objected to Shamoun’s affidavit in the trial court, they did not argue he

was an interested witness. An objection asserting that an affiant is an interested witness is an

objection to a defect in the form of an affidavit, and must be preserved in the trial court. See

Strother v. City of Rockwall, 358 S.W.3d 462, 468–69 (Tex. App.––Dallas 2012, no pet.); Four

D Constr., Inc. v. Util. & Envtl. Servs., Inc., No. 05–12–00068–CV, 2013 WL 2563785, at *2

(Tex. App.––Dallas June 7, 2013, no pet.) (mem. op.); see also Ahumada v. Dow Chem. Co., 992
S.W.2d 555, 562 (Tex. App.––Houston [14th Dist.] 1999, pet. denied). A party must object in

writing and obtain an express or implied ruling from the trial court to preserve a complaint about

the form of summary judgment evidence. Grand Prairie I.S.D. v. Vaughan, 792 S.W.2d 944,

945 (Tex. 1990); Strother, 358 S.W.3d at 468–69. Because appellants did not do this, their

argument was not preserved for appellate review. See, e.g., Strother, 358 S.W.3d at 468–69;

Four D Constr., 2013 WL 2563785, at *2.

           As for appellants’ other arguments, they objected to Shamoun’s affidavit, both in the trial

court and on appeal, on the grounds it did not establish a foundation for testifying as to the work

performed by appellee. An objection that an affidavit failed to establish the basis for an affiant’s


           9
              The trial court sustained one of appellants’ trial objections, striking “sentence 3 of paragraph 3 as to the ‘jointly and severally’
language therein.” The sentence read as follows: “S&N rendered legal services to the Sunetics Defendants jointly and severally pursuant to
S&N’s agreement with the Sunetics Defendants and in full performance of such agreement.” The ruling is not challenged on appeal.
           Additionally, we note that appellants’ “Objection to Affidavit of C. Gregory Shamoun and Accompanying Exhibits” also objected to
exhibits A-10, A-11, and A-12, the Secretary of State documents. Because of our conclusion in part five of this opinion reversing and remanding
the portion of the trial court’s judgment holding Mark Johns jointly and severally liable for the $244,732.95 in underlying attorneys’ fees and
expenses attributable to the Sunetics litigation, the only issue raised on appeal for which the Secretary of State documents have any relevance, we
will not address appellants’ objections to those exhibits. See TEX. R. APP. P. 47.1 (opinion must address issues “necessary to final disposition of
the appeal”).


                                                                     –28–
personal knowledge of the facts asserted in the affidavit goes to the substance, not the form, of

the affidavit, and need not have been raised in the trial court. See Stone v. Midland Multifamily

Equity REIT, 334 S.W.3d 371, 375 (Tex. App.––Dallas 2011, no pet.); City of Wilmer v. Laidlaw

Waste Sys. (Dallas), Inc., 890 S.W.2d 459, 467 (Tex. App.––Dallas 1994), aff’d, 904 S.W.2d
656 (Tex. 1995).

       In the exhibit A affidavit, Shamoun stated that he had personal knowledge of all facts set

forth in the affidavit, and that he had care, custody, and control of the records attached to the

affidavit. He did not detail his work for the clients during the periods in question. But he stated

that he was appellee’s managing partner, that appellee was hired by Sunetics, Inc. and Johns to

represent them during the Sunetics litigation, and by Woodhaven Partners and WH Management

to represent them during the Marlin litigation, that the legal services were provided pursuant to

the specific fee agreements, and that appellee provided the legal services reflected in the attached

invoices. The revised invoices, furthermore, although heavily redacted, contained line-by-line

itemizations of the various charges together with brief descriptions of each charge. Contrary to

the suggestion in appellants’ brief that these invoices were “completely redacted,” significant

information was provided regarding the activities conducted by appellee during the underlying

litigation. We conclude that the affidavit demonstrated a sufficient basis for Shamoun’s personal

knowledge regarding the facts alleged. See Hydroscience Technologies, Inc. v. Hydroscience,

Inc., 401 S.W.3d 783, 791–92 (Tex. App.––Dallas 2013, pet. denied) (for summary judgment

affidavit to have probative value, affiant must swear facts in the affidavit reflect his personal

knowledge; references to true and correct copies of documents in support of an affidavit can

establish personal knowledge); Valenzuela v. State & Cnty. Mut. Fire Ins. Co., 317 S.W.3d 550,

552 (Tex. App.––Houston [14th Dist.] 2010, no pet.) (affiant’s position or job responsibilities

can qualify him to have personal knowledge of facts and establish how he learned of the facts).

                                               –29–
Hence, the trial court did not abuse its discretion by overruling appellants’ objections. We

overrule appellants’ fourth issue.

                           5. Mark Johns’s Joint and Several Liability

        In their fifth issue, appellants contend the trial court erred by finding Mark Johns jointly

liable with Sunetics, Inc. for the Sunetics litigation attorneys’ fees and expenses because the

evidence was insufficient to establish Sunetics, Inc.’s violation of any law.

        At issue is the part of the trial court’s final judgment finding Johns, as an individual,

jointly and severally liable with Sunetics, Inc. for the $244,732.95 in actual damages attributable

to the Sunetics litigation, together with reasonable and necessary attorneys’ fees and costs and

pre and post-judgment interest. In its second motion for partial summary judgment, appellee

argued that Johns, as the president and secretary of Sunetics, was jointly and severally liable for

its debts because of Sunetics, Inc.’s forfeiture of corporate privileges (i.e., “Johns is jointly and

severally liable for the debts of Sunetics, Inc. as a result of Sunetics, Inc.’s forfeiture of corporate

privileges under Texas Tax Code § 171.255.”).

        Section 171.255 provides:

        (a) If the corporate privileges of a corporation are forfeited for the failure to file a
        report or pay a tax or penalty, each director or officer of the corporation is liable
        for each debt of the corporation that is created or incurred in this state after the
        date on which the report, tax, or penalty is due and before the corporate privileges
        are revived. The liability includes liability for any tax or penalty imposed by this
        chapter on the corporation that becomes due and payable after the date of the
        forfeiture.

        (b) The liability of a director or officer is in the same manner and to the same
        extent as if the director or officer were a partner and the corporation were a
        partnership.

        (c) A director or officer is not liable for a debt of the corporation if the director or
        officer shows that the debt was created or incurred: (1) over the director’s
        objection; or (2) without the director’s knowledge and that the exercise of
        reasonable diligence to become acquainted with the affairs of the corporation
        would not have revealed the intention to create the debt.

                                                 –30–
        (d) If a corporation’s charter or certificate of authority and its corporate
       privileges are forfeited and revived under this chapter, the liability under this
       section of a director or officer of the corporation is not affected by the revival of
       the charter or certificate and the corporate privileges.

TEX. TAX CODE ANN. § 171.255; Trammell v. Galaxy Ranch School, L.P., 246 S.W.3d 815, 821–

22 (Tex. App.––Dallas 2008, no pet.).

       The problem with appellee’s reliance on this statute is that, as appellee acknowledged in

its second motion for partial summary judgment, Sunetics, Inc. filed its articles of incorporation

in Nevada on March 3, 2005. As part of its summary judgment motion, appellee cited various

provisions of the Nevada Revised Statutes to argue that Nevada law, like Texas, requires

corporations to file annual forms that include the names and addresses of officers and directors.

See NEV. REV. STAT. § 78.150. This “annual list” must be filed “on or before the last day of the

month in which the anniversary date of incorporation occurs each year.” Id. § 78.150(2). Failure

to file the annual forms results in revocation of the corporate charter and a forfeiture of its right

to transact business. See id. § 78.175(2). Moreover a document from the Nevada Secretary of

State that is part of appellee’s summary judgment proof––a “Certificate of Existence With Status

of Revocation” for Sunetics, Inc.––shows that Sunetics failed to timely file its annual list or pay

the required fee, and that it was in “revocation” under Nevada law as of April 1, 2010, for failing

to file the annual list of officers and directors and designated agent for the period March 2009 to

March 2010, as required by the Nevada Revised Statutes. See id. §§ 78.150, 78.175.

       In Tri-State Building Specialties, Inc. v. NCI Building Systems, L.P., 184 S.W.3d 242

(Tex. App.—Houston [1st Dist.] 2005, no pet.), the court concluded that section 171.255 of the

Texas Tax Code did not apply to a corporation whose privileges were suspended in another state

for nonpayment of taxes in that jurisdiction. Id. at 251–52. The court noted that “[i]t is well-

settled that section 171.255 must be strictly construed to protect those individuals against whom



                                               –31–
liability is sought because it is penal in nature and cannot be extended beyond the clear meaning

of its language.” Id. at 251. The court then stated:

              Chapter 171 of the Tax Code, of which section 171.255 is part, governs
       franchise taxation in Texas. Franchise taxes governed by that chapter are taxes on
       the privilege of transacting business within Texas. As Texas courts have
       recognized, section 171.255 is a revenue measure, the purpose of which is to
       enforce collection of Texas franchise taxes.

               Although not expressly stated in Chapter 171, it is logical that subsection
       171.255(a) applies only to corporations that have failed to file a report or to pay a
       tax or penalty as required by Texas law. That is, it follows that subsection 171.
       255(a) applies when a corporation has its corporate privileges forfeited in Texas,
       not in California. Here, NCI has not shown that subsection 171.255(a) applies to
       Tri–State, a California corporation, whose corporate rights and privileges were
       suspended by California authorities for noncompliance with California tax laws.
       In addition, NCI has not offered any evidence showing that Tri–State’s corporate
       privileges have been forfeited by Texas authorities for non-compliance with
       Texas tax law. Thus, we conclude that NCI did not meet its burden to show that
       Hollister and Bush are personally liable pursuant to Texas Tax Code subsection
       171.255(a) for NCI’s claims against Tri–State.

Id. (internal citations omitted); see also In re Dodgin, No. 05–21729–RLJ–13, 2006 WL
3069714, at *4 (Bankr. N.D. Tex. Oct. 26, 2006) (New Mexico law determined liability of

officers and directors, not section 171.255, where the charter of a New Mexico corporation was

revoked by the State of New Mexico for failing to pay franchise taxes).

       In a more recent case, Widner Product Finishing Co. v. Southwood Door Co., No. 03–

10–00188–CV, 2012 WL 677495, at *4 (Tex. App.—Austin 2012, pet. filed) (mem. op.), the

plaintiff argued that a director and officer of a Mississippi corporation that should have

registered to do business in Texas was personally liable for the corporation’s debts. The court

concluded that section 171.255 of the Tax Code imposes personal liability on directors and

officers only when there is an actual forfeiture of corporate privileges under the Texas Tax Code.

Id. Since the Mississippi corporation in Widner never had any corporate privileges in Texas,

there was nothing to forfeit and personal liability could not be imposed under section 171.255:



                                               –32–
       Southwood simply never had corporate privileges in Texas, so we cannot treat it
       as though it had (and forfeited) corporate privileges. Southwood may have
       forfeited corporate privileges in its home state of Mississippi, but section 171.255
       applies only when a corporation has forfeited its privileges in Texas. Id. Because
       Southwood never had corporate privileges in Texas, Texas Tax Code section
       171.255 cannot apply to the case at bar.

Id.

       In the present case, appellee did not contend Nevada law held Johns personally liable. As

in their brief on appeal, their summary judgment argument in the trial court regarding Johns’s

joint and several liability was premised on section 171.255. But appellee has not shown that

section 171.255 applies to Sunetics, Inc., a Nevada corporation that was in “revocation” for

noncompliance with Nevada laws according to the Nevada Secretary of State’s “Certificate of

Existence With Status of Revocation.” In addition, there is no summary judgment evidence of

which we are aware showing that Sunetics, Inc.’s corporate privileges were forfeited by Texas

authorities for non-compliance with Texas law. Based on the record before us, we conclude

appellee did not meet its burden of showing that Mark Johns is personally liable pursuant to

section 171.255. See Stiles v. Resolution Trust Corp., 867 S.W.2d 24, 26 (Tex. 1993) (stating

that appellate courts can affirm summary judgment based only on a ground expressly stated in

the motion for summary judgment granted by the trial court); Shih v. Tamisiea, 306 S.W.3d 939,

946 (Tex. App.––Dallas 2010, no pet.) (noting that court could not consider appellees’ argument

“because it was not raised below and an appellate court can affirm a summary judgment only on

the grounds expressly set out in the motion.”). Accordingly, we sustain appellants’ fifth issue, in

part. We reverse the portion of the trial court’s judgment holding Mark Johns jointly and

severally liable for the $244,732.95 in legal fees and expenses attributable to the Sunetics

litigation, and remand for further proceedings.

                          6. Appellee’s Damages and Attorneys’ Fees



                                              –33–
       In their sixth issue, appellants contend the trial court erred by granting appellee’s

traditional summary judgment motion because appellee did not prove it was entitled to summary

judgment regarding the amount of damages and attorneys’ fees awarded by the court, “given the

redacted state of its attorney fee billings and the evidence of unreasonable legal services

presented by the Affidavits of Mark Johns and Janet Randle.”

                                      Appellee’s Damages

       The damages sought by appellee in its fourth amended petition were liquidated damages.

A claim is liquidated if the amount of damages may be accurately calculated by the trial court

from the factual, as opposed to the conclusory, allegations in plaintiff’s petition and the

instrument in writing. See, e.g., Novosad v. Cunningham, 38 S.W.3d 767, 773 (Tex. App.––

Houston [14th Dist] 2001, no pet.) (suit to recover amount due for professional services was a

liquidated claim proven by written invoices attached to original petition); Mantis v. Resz, 5
S.W.3d 388, 392 (Tex. App.––Fort Worth 1999, pet. denied), overruled on other grounds,

Sheldon v. Emergency Med. Consultants, 43 S.W.3d 701 (Tex. App.––Fort Worth 2001, no pet.)

(in a suit on a sworn account, the petition with an attached sworn account and verified affidavit

of the account was a liquidated claim proved by written instruments); Harris, N.A. v. Obregon,

No. 05–10–01349–CV, 2013 WL 3524153, at *4–5 (Tex. App.––Dallas July 11, 2013, no pet.)

(mem. op.) (damages for suit on a sworn account claim were liquidated because pleading

provided requisite factual allegations to prove plaintiff’s claim).    The liquidated damages

claimed by appellee were established as a matter of law. See TEX. R. CIV. P. 93(10), 185.

Consequently, appellants’ argument that appellee did not prove it was entitled to summary

judgment regarding the amount of actual damages awarded by the trial court is unpersuasive.

                                Section 38.001 Attorneys’ Fees




                                              –34–
         As for attorneys’ fees, the general rule is that litigants in Texas are responsible for their

own attorneys’ fees and expenses in litigation. Ashford Partners, Ltd. v. ECO Res., Inc., 401
S.W.3d 35, 41 (Tex. 2012). Under Texas law, a court may award attorneys’ fees only when

authorized by statute or by the parties’ contract. MBM Fin. Corp. v. Woodlands Operating Co.,

292 S.W.3d 660, 669 (Tex. 2009). Whether a party is entitled to seek an award of attorneys’ fees

is a question of law that we review de novo. Holland v. Wal–Mart Stores, Inc., 1 S.W.3d 91, 94

(Tex. 1999).

         In its amended motion for partial summary judgment, and its second motion for partial

summary judgment filed after the trial court declined to grant summary judgment as to certain

claims and parties, appellee argued it was entitled to attorneys’ fees pursuant to section

38.001(7), (8) of the Texas Civil Practice and Remedies Code. Section 38.001 provides, in part,

that a party may recover attorneys’ fees from an individual or a corporation, in addition to the

amount of a valid claim and costs, if the claim is for a suit on a sworn account or for an oral or

written contract. TEX. CIV. PRAC. & REM. CODE ANN. § 38.001(7), (8). To recover attorneys’

fees under section 38.001, the plaintiff must (1) prevail on a cause of action for which attorneys’

fees are recoverable and (2) recover damages. Green Int’l v. Solis, 951 S.W.2d 384, 390 (Tex.

1997).

         Texas law does not require detailed billing records or other documentary evidence as a

prerequisite to awarding attorneys’ fees. See, e.g., Tex. Commerce Bank, Nat’l Ass’n v. New, 3
S.W.3d 515, 517–18 (Tex. 1999) (per curiam); Save Our Springs Alliance, Inc. v. City of

Dripping Springs, 304 S.W.3d 871, 892–93 (Tex. App.—Austin 2010, pet. denied); In re A.B.P.,

291 S.W.3d 91, 99 (Tex. App.—Dallas 2009, no pet.); Jarvis, 298 S.W.3d at 319. “It has

consistently been held that an attorney’s testimony about his experience, the total amount of fees,

and the reasonableness of the fees charged is sufficient to support an award.” Metroplex Mailing

                                                 –35–
Servs., L.L.C. and Jesse R. Marion v. RR Donnelley & Sons Co., 410 S.W.3d 889, 900 (Tex.

App.––Dallas 2013, no pet.) (citing In re A.B.P., 291 S.W.3d at 99).

                              Shamoun’s Attorneys’ Fees Affidavit

       As we previously noted, appellee’s second partial summary judgment motion was

supplemented by two Shamoun affidavits. One, attached to the motion as exhibit A, discussed,

among other matters, the liability of Johns, individually, for the legal services, expenses and

costs associated with the Sunetics litigation, and the liability of WH Management for legal

services, expenses and costs associated with the Marlin litigation. The other affidavit, exhibit 4,

which, as we have already noted, is not challenged on appeal, segregated the section 38.001

attorneys’ fees claimed by appellee in the instant case. Paragraph six of this affidavit asserts:

       I have worked on litigation matters in the past that have involved the same or
       similar issues as those that exist in the case at bar. I have reviewed and am
       familiar with all of the pleadings in this case. I have reviewed and am familiar
       with all of the discovery conducted and produced in this case. I have personal
       knowledge of the activities conducted in this case since its inception. I have also
       reviewed the applicable billing statements accrued by Plaintiff throughout this
       suit.

Shamoun segregated appellee’s attorneys’ fees for the Sunetics, Balch Springs, Marlin, and

Johns custody litigation as follows: $53,207.17 was attributed to Sunetics, Inc. and Mark Johns

for the Sunetics litigation; $11,546.41 to Woodhaven Partners, Ltd., WH Management, Inc.,

PMR Partners, and Mark Johns for the Balch Springs litigation; $18,853.30 to Woodhaven

Partners, Ltd. and WH Management, Inc. for the Marlin litigation, and $23,456.65 to Mark Johns

for the custody litigation. Shamoun concluded with a case-by-case summary of what he believed

were reasonable and necessary attorneys’ fees recoverable in this suit. He alleged that appellee

would incur an additional $20,000 in reasonable and necessary attorneys’ fees in the event of an

appeal to the court of appeals, $10,000 for an unsuccessful petition for review to the Texas

Supreme Court, and $15,000 for full briefing and argument to the Texas Supreme Court.

                                                –36–
Shamoun asserted that all of these fees were reasonable and necessary and that his opinion on the

reasonableness and necessity of the fees was based on the Arthur Andersen factors, which he lists

in the affidavit. See Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex.

1997) (providing a non-exclusive list of factors for the factfinder to consider when determining

the reasonableness of a fee).

                                   No Controverting Summary Judgment Evidence

           Appellants failed to controvert this testimony or provide any controverting summary

judgment evidence regarding the attorneys’ fees requested by appellee. The reasonableness and

necessity of attorneys’ fees, as we discussed earlier, requires expert testimony. See, e.g., Twin

City Fire Ins., 223 S.W.3d at 770–71. Yet Mark Johns, who is not an attorney, could not testify

regarding the reasonableness and necessity of attorneys’ fees, and appellants withdrew their

designations of their two expert witnesses “as to testimony regarding the attorneys’ fees in this

case.” 10 Because appellants failed to raise an issue of fact regarding appellee’s section 38.001

attorneys’ fees, the trial court did not err by awarding the attorneys’ fees sought by appellee.

           But all fee claimants must segregate attorneys’ fees between claims for which they are

recoverable and claims for which they are not. Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d
299, 311 (Tex. 2006). We have already determined that we must reverse and remand the portion

of the trial court’s judgment holding Johns jointly and severally liable with Sunetics, Inc for the

$244,732.95 in actual damages attributable to the Sunetics litigation. The trial court, moreover,

held Mark Johns jointly and severally liable with Sunetics, Inc. for the $53,207.17 in attorneys’

           10
              Appellants originally designated their lead attorney, Evan Lane (Van) Shaw, to testify regarding issues of attorneys’ fees in this
case. Appellants subsequently designated their other attorney, Janet Randle, to also testify regarding attorneys’ fees. On March 5, 2011, in a
supplemental response to appellee’s requests for disclosure, appellants answered “[n]one at this time” regarding their testifying experts. In a
subsequent March 29 “De-designation of Expert Witnesses,” appellants stated that they “hereby de-designate Van Shaw and Janet Randle as
expert witnesses in this case.” Appellants then proffered the affidavit of Janet Randle and attached materials as testimony in support of their
response to appellee’s amended motion for partial summary judgment (filed May 11, 2011). At the same time, they filed a “First Supplement to
Defendants’ De-designation of Expert Witnesses” that sought to amend their prior de-designation of expert witnesses as follows: “Defendants
hereby de-designate Van Shaw and Janet Randle as expert witnesses in this case only as to testimony regarding the attorneys’ fees in this case.”
Appellee moved to strike appellants’ supplement along with its objections to Janet Randle’s affidavit. In its order granting partial summary
judgment, the trial court overruled appellee’s objections to the Randle affidavit and denied the motion to strike.


                                                                    –37–
fees and costs, and appellee’s summary judgment proof does not segregate those fees as to the

two defendants. We thus sustain appellants’ sixth issue as to the $53,207.17 in section 38.001

attorneys’ fees and costs attributable to the Sunetics litigation and remand that issue to the trial

court for further proceedings. In all other respects, appellants’ sixth issue is overruled.

                                          CONCLUSION

       We affirm the trial court’s judgment in part, and reverse and remand it in part. We

reverse the portion of the trial court’s judgment holding Mark Johns jointly and severally liable

with Sunetics, Inc. for the $244,732.95 in actual damages attributable to the Sunetics litigation,

and awarding appellee $53,207.17 in attorneys’ fees and costs, together with pre and post-

judgment interest.    We remand those issues to the trial court for further proceedings. The

remainder of the trial court’s judgment is affirmed.



111718F.P05



                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                –38–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WOODHAVEN PARTNERS, LTD., WH                        On Appeal from the County Court at Law
MANAGEMENT, INC., MARK JOHNS,                       No. 4, Dallas County, Texas
PMR PARTNERS I, LTD., SUNETICS                      Trial Court Cause No. CC-10-00907-C.
INTERNATIONAL, L.P. A/K/A                           Opinion delivered by Justice Myers.
SUNETICS INTERNATIONAL, INC.,                       Justices FitzGerald and Lang participating.
AND JCMJ VENTURES, L.L.C.,
Appellants

No. 05-11-01718-CV         V.

SHAMOUN & NORMAN, L.L.P. F/K/A
SHAMOUN KLATSKY NORMAN,
Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial court’s
judgment holding appellant Mark Johns jointly and severally liable with appellant Sunetics
International, Inc. for the $244,732.95 in actual damages and $53,207.17 in attorneys’ fees and
costs, together with pre and post-judgment interest. In all other respects, the trial court’s
judgment is AFFIRMED. We REMAND this cause to the trial court for further proceedings.
        It is ORDERED that appellee SHAMOUN & NORMAN, L.L.P. F/K/A SHAMOUN
KLATSKY NORMAN recover its costs of appeal from appellants WOODHAVEN PARTNERS,
LTD., WH MANAGEMENT, INC., MARK JOHNS, PMR PARTNERS, I, LTD., SUNETICS
INTERNATIONAL, L.P. A/K/A SUNETICS INTERNATIONAL, INC., AND JCMJ
VENTURES, L.L.C.

Judgment entered this 30th day of January, 2014.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE



                                             –39–